Title: To George Washington from William Livingston, 10 June 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 10 June 1782
                  
                  Mr Lot informs me by Letter that he had applied to your
                     Excellency for a pass for himself and his son in Law Collo. Livingston to go
                     into the Enemy’s lines. “That your Excellency wish’d & was willing to
                     grant it had it rested with you, but that he found by your information that it
                     rested with me.” He farther adds that he was informed by your Excellency, “that
                     the mode of applying for such passes is still the same as heretofore, &
                     that altho’ there is a change in place, yet that there is none in power.” To
                     this Collo. Livingston subjoins orally that your Excellency told them “that
                     you had no objection to their going provided that I had none, but that without
                     my consent, you could not grant it.” I conceive that both these Gentlemen must
                     have mistaken your Excellency’s meaning; because I consider myself as having no
                     concern with the Flaggs at Dobbs’s Ferry, nor authorized to give a pass to any
                     person whatever to go into the Enemy’s lines from that post. I am indeed
                     authorized to give permissions to the Citizens of this State to go into those
                     lines, by an Act of our Legislature; but that must be supposed to relate to
                     those who are to go thither immediately from this State (which I am happy to
                     find is now totally inhibited) & not thro’ another in which I have no
                     Jurisdiction. All that, in such case, could be expected from me, would be to
                     recommend the person, agreeably to a certain resolution of Congress as being of
                     a fair political character, leaving the officer entirely at his option
                     respecting his going. But as to recommending them to go into the Enemy’s lines
                     upon private business (unless very peculiarly circumstanced indeed) I should
                     wish to be entirely excused from it, from the many abuses that have been
                     experienced from such passes, & the impossibility of knowing the real
                     truth of such professions.
                  Dr Cockran will probably have his application to
                     our Legislature crown’d with success this day. He has been
                     indefatigable in his solicitations; & I have the greatest reason to
                     think has been kept attending with the utmost reluctance & the most
                     eager desire of returning to Camp. But from the flattering hopes he daily
                     received of the business being near its close, & the opinion of his
                     friends of the necessity of his personal attendance to give it dispatch will
                     the frequent transformations thro’ which the bill for that purpose has passed,
                     so to model it as to procure a majority are the causes to which I am persuaded
                     his absence from camp hitherto is to be ascribed. With the greatest esteem I
                     have the honour to be your Excellency’s most humble & most obedient
                     Servant
                  
                     Wil: Livingston
                     
                  
               